Citation Nr: 1131980	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  06-02 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1995 to May 1996, from November 2001 to September 2003, and from November 2004 to September 2006 with service in the Air National Guard as well.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In an August 2009 decision the Board denied entitlement to TDIU.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2010 the parties filed a Joint Motion for Remand vacating the Board's denial of the Veteran's TDIU and remanding the matter for further proceedings.  

In October 2010, the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include providing him updated notice on substantiating his claim and affording him a new VA examination.  The Veteran was provided updated notice on substantiating his claim in December 2010 and he was afforded a VA examination in November 2010.  Therefore, the Board finds that its remand directives have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Board notes that in a July 2011 VA Form 9 the Veteran's representative raised the issue of entitlement to payment for emergency medical expenses.  The Board notes that this issue has never been adjudicated by the RO, and therefore, is REFERRED to the RO for proper adjudication.




FINDING OF FACT

The competent evidence of record does not indicate the Veteran meets the schedular threshold for TDIU and the Director of Compensation and Pension Service has determined he does not meet the extraschedular criteria either. 


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in October 2008 and December 2010.  These letters advised the Veteran of the information necessary to substantiate his claim and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  These letters also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  

The Veteran was afforded a VA medical examination in November 2010 for his TDIU claim.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The Veteran contends that he is unable to work due to his service-connected disabilities, specifically his lumbar spine disability.  As such, he believes his claim for TDIU should be granted.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Service connection is in effect for a lumbar spine disability, evaluated at 40 percent disabling, tinnitus, evaluated as 10 percent disabling, and bilateral hearing loss disabilities, evaluated as zero percent disabling.  His combined rating is 50 percent.  Although the Veteran meets the requirement of having one disability ratable at 40 percent, he does not have additional disabilities which bring his total rating to 70 percent or more.  As such, TDIU is only available if the Veteran meets the criteria for an extraschedular total rating.  

An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. § 4.16(b).  For a veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The case was referred to the Director of Compensation and Pension Service (Director) in March 2011 for an analysis on extraschedular evaluations.  The Director determined that a claim for TDIU should be denied under 38 C.F.R. § 4.16(b).  The Veteran's November 2008 TDIU application indicated he worked from September 2001 to June 2006 performing security for the National Guard.  The Director noted the Veteran was employed for 4 months at Wal-Mart, which ended in March 2007.  The Director also noted the Veteran worked as a special education teacher from March to September 2007 and left the position to attend college full time.  The Director also noted the Veteran worked occasionally as a substitute teacher up until April 2008.  The Director found no evidence from previous employers documenting any work days missed due to illness.  

The Director found no evidence of surgical procedures or hospitalization for the Veteran's lumbar spine disability.  The Director also found no physician prescribed periods of bed rest for the Veteran's lumbar spine disability, which could have warranted a higher rating.  Ultimately the Director determined the evidence did not indicate the Veteran's lumbar spine disability caused marked interference with employment or prevented him from performing all types of work.  The Director also found no evidence that the Veteran's tinnitus or hearing loss disabilities caused functional impairment.  

The Director noted the November 2010 VA examiner's statement that it was at least as likely as not that the Veteran's back disability precluded him from securing or following a substantially gainful occupation.  The examiner had also reported the Veteran could perform sedentary employment if he was able to move around.  The Board notes that the Director's discussion of the Veteran's claim was based on a review of the claims folder and the opinion provided was supported by adequate reasons and bases.  As noted above, the report included a discussion of the Veteran's service-connected disability along with his employment and medical history.

The Board has also reviewed the October 2008 VA examination for the Veteran's lumbar spine.  At this examination the Veteran reported that he was attending school as a full time student.  The examiner found the Veteran's lumbar spine disability caused some effects on his usual daily activities, especially exercise, sports, shopping, and doing chores.  As noted above, the Director reviewed the Veteran's entire claims file and specifically noted that the Veteran had been working prior to becoming a full time student.  Moreover, the Board observes that the October 2008 VA examiner did not opine that the Veteran's lumbar spine disability prevented him from working or caused marked interference with employment.  

Furthermore, the Board notes the Veteran was afforded a VA audiological examination in November 2010.  After reviewing the records and performing a physical examination of the Veteran, the examiner determined that the Veteran's hearing loss and tinnitus alone should not significantly affect his vocational potential or limit participation in most work activities.  

As discussed above, the Veteran was afforded a VA general examination in November 2010.  At this examination the Veteran reported his lumbar spine disability was getting progressively worse.  The examiner noted the Veteran had an antalgic gait and used a cane on his left side.  With regard to employment, the examiner noted the Veteran was attending school full time and was not working.  As noted above, the examiner opined that the Veteran's lumbar spine disability would preclude him from securing or following a substantially gainful occupation, but sedentary work might be an option.

The Board has also reviewed the statements submitted by the Veteran's wife and friends in July 2010.  

The Veteran does not meet the schedular criteria for TDIU as he does not have disabilities which total 70 percent.  38 C.F.R. § 4.16.  The AOJ submitted the Veteran's claim for consideration of TDIU on an extraschedular basis and as discussed, the Director determined it was not warranted.  In this case the Board concurs with the finding that a TDIU extraschedular rating is not warranted.  

As the Veteran is not entitled to TDIU on a schedular or extraschedular basis, the appeal must be denied.


ORDER

Entitlement to TDIU is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


